PER CURIAM.
Petitioner, a shipowner appealing on behalf of the United States cargo ship “Raymond J. Bushey,” attacks an order of the Federal Communications Commission denying it an exemption, pursuant to 47 U.S.C. § 352(b), from the radiotelegraph requirements of 47 U.S.C. § 353. Under the terms of § 352(b), the Commission may grant an exemption if it finds the circumstances of the particular case such as to render a radio installation unreasonable or unnecessary. All of petitioner’s contentions as to why *199radio equipment was unnecessary for the “Raymond J. Bushey” were presented to the FCC in both a hearing and rehearing. The Commission’s opinions, especially the opinion on rehearing, make it patently clear that such equipment is needed in this case. The policies to which the Commission referred are surely within its province to formulate and enforce.
Petition denied and order affirmed in open court.